Citation Nr: 1011016	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-13 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbar spine strain with degenerative changes of L3-L4.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1981 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In pertinent part of the June 
2006 decision, the RO denied an increased rating in excess of 
10 percent for lumbar spine strain with degenerative changes 
of L3-L4.  During the pendency of the appeal, a March 2007 
Decision Review Officer (DRO) decision granted the Veteran an 
increased rating of 20 percent effective March 24, 2006, the 
date of the Veteran's claim for an increased rating.  
Inasmuch as a rating higher than 20 percent for the lumbar 
spine strain with degenerative changes of L3-L4 is available, 
and inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2. The Veteran's lumbar spine strain with degenerative 
changes of L3-L4 is manifested by pain and limited forward 
flexion of the thoracolumbar spine to 70 degrees with pain at 
40 degrees.  There is no evidence that the Veteran has 
ankylosis of the thoracolumbar spine or neurological symptoms 
secondary to his lumbar spine disability. 




CONCLUSION OF LAW

An evaluation in excess of 20 percent for lumbar spine strain 
with degenerative changes of L3-L4 is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
an April 2006 correspondence.  This letter detailed the 
elements of an increased rating claim, described the evidence 
and information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that a claimant must be informed of the rating 
formulae for all possible schedular ratings for an applicable 
rating criteria.  The Board finds that this was accomplished 
in the March 2007 Statement of the Case (SOC).  Dingess also 
held that VA notice must include information regarding the 
effective date that may be assigned, and this has was 
expressly done in the April 2006 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in June 2006.  The Board finds that this 
examination is adequate because the medical findings that are 
stated in terms conforming to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. § 
4.2.  Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  When considering 
functional impairment caused by a service-connected disorder, 
evaluations should be based on an assessment of the lack of 
usefulness, and adjudicators should consider the effects of 
the disabilities upon the person's ordinary activity.  38 
C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 1 
Vet. App. at 594.  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The June 2006 rating decision continued the Veteran's 10 
percent disability rating for his lumbar spine strain with 
degenerative changes of L3-L4.  During the pendency of the 
appeal the March 2007 rating decision increased the Veteran's 
disability rating to 20 percent effective March 24, 2006, the 
date of the Veteran's claim for an increased rating.  Under 
the current regulations, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
Diagnostic Code that is applicable to the Veteran's claim is 
5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against an 
increased rating in excess of 20 percent for the lumbar spine 
strain with degenerative changes of L3-L4.  In order for the 
Veteran to be granted an increased rating there needs to be 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

At the Veteran's June 2006 VA examination his range of motion 
for forward flexion was from 0 degrees to 70 degrees with 
pain at 50 degrees.  Therefore, there is no evidence that his 
forward flexion was 30 degrees or less or that he had 
favorable ankylosis; which means that the Veteran's lumbar 
spine strain with degenerative changes of L3-L4 does not meet 
the criteria for a 40 percent disability rating but instead 
more nearly approximates the evidence shows that he meets the 
criteria for a 20 percent disability rating since there is 
evidence that the Veteran's range of motion for forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees.

In addition, the Board notes that the Notes following the 
General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of 
the spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  

Here, the Veteran's VA treatment records revealed some 
complaints of radiation.  However, after a careful review of 
the medical evidence, the Board finds that the preponderance 
of the evidence is against a separate rating for neurological 
symptoms associated with the lumbar spine strain with 
degenerative changes of L3-L4.  At the May 2006 VA 
examination it was noted that while the Veteran had pain up 
and down his spine there was very little radiation of pain 
into the legs but it was a sharp, steady pain.  On 
examination he seemed to have decreased sensation 
bilaterally.  A November 2006 neurology consult revealed that 
he had loss of sensation in the bottom of his feet 
bilaterally; however, there was no pain or weakness in the 
legs.  On examination his senses were diminished to pinprick 
along the L4 distribution but the rest of the L4 nerve root 
was intact and his reflexes were normal.  The neurologist 
stated that he doubted the Veteran had significant lumbar 
radiculopathies since he had good reflexion and no convincing 
evidence of peripheral neuropathy.  An October 2007 pain 
consult stated that there was no radicular pain, spinal 
stenosis, or herniated disc, and there was normal EMG.   
Therefore, the Board finds that there is no medical evidence 
to support any assertions that the Veteran has a neurological 
condition secondary to his lumbar spine strain with 
degenerative changes of L3-L4.  Accordingly, a separate 
rating is not warranted. 

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  See DeLuca, supra.  
While the Veteran's VA examinations and treatment notes 
revealed discomfort, fatigability, weakness, and pain, there 
was no medical evidence showing a higher limitation of motion 
as a result.  The Board finds that the currently assigned 20 
percent rating for the lumbar spine strain with degenerative 
changes of L3-L4 already contemplates any pain on limitation 
of motion and does not warrant an additional rating under 
DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Veteran's treatment 
records and VA examination reports noted that the Veteran was 
an electrician and that as a result of the crawling and 
climbing ladders he sometimes lost a day of work because he 
needed to rest.  There is no evidence, however, that he has 
marked interference with employment or frequent periods of 
hospitalization which would render impractical the 
application of the regular rating schedule; the criteria for 
extraschedular rating does not apply.  

In sum, the Board finds that the disability due to the 
Veteran's lumbar spine strain with degenerative changes of 
L3-L4 is not so severe as to approach the criteria for an 
increased rating.  The disability is not manifested by 
limitation of forward flexion to 30 degrees or less and there 
is no sign of ankylosis.  Likewise, there is no medical 
evidence on file showing that the Veteran has a compensable 
neurological condition secondary to his lumbar spine strain 
with degenerative changes of L3-L4.  Therefore, an increased 
rating in excess of 20 percent for the lumbar spine strain 
with degenerative changes of L3-L4 effective March 24, 2006 
is not warranted. 



	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating in excess of 20 percent for the lumbar 
spine strain with degenerative changes of L3-L4 is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


